EXHIBIT G
From:                     Walton, David
Sent:                     Thursday, May 14, 2020 1:58 PM
To:                       Seth Carson
Cc:                       Bill Rieser; Cavalier, Jonathan; Benson, Leigh Ann; Sidney Gold
Subject:                  MEF-Brady



Seth:

Below is a list of open discovery issues. We need to resolve this ASAP.

— Pre-April 2019 text messages from Brady: During our last call, you promised to check
on this with Ms. Brady and pull these messages from her iCloud account if necessary. Please
update.

— Written responses to our request for production of documents: Our request for
productions were served back in February, but you still have not provided any written
responses or objections. During our last call you promised to do this. Please update.

— Privilege log or eliminate redactions: During our last call you promised to remove these
redactions, but this has not been done. Please update.

— MEF documents from Google Drive: During our last call, you indicated that you would
discuss this issue with your client. We haven’t heard anything. Please update.

— Communications between Brady and Barbounis, McNulty, O’Brien: Your client clearly
has not produced all of her communications with the other plaintiffs. You promised to
check into this issue. We have not heard anything. Please update.

— Communications between Brady and other former/current MEF employees: Your client
has not produced communication she had with other former or current or MEF employees.
During our last call, you said you would check into this. We have not heard anything. Please
update.

— Significant gaps in text messages with no explanation; need to produce text messages in
native format rather than via static image: As discussed during our last call, there are
significant, unexplained gaps in the text messages. You said that you would check this issue
with your client. We have not heard anything. Please update.




                                                    1
— Identify recipients within text messages and re-produce blurred images: During our last
call you promised to give us the text messages so that we could read all of them. We have
not heard anything since. Please update.

— Produce all attachments and readable embedded images within the text messages: During
our last call you promise to produce all text messages and embedded images/files. We do not
have them. Please update.

— Produce Telegram account or provide login credentials: You’re refusing to provide this
information. Please confirm.

— Produce all relevant social media evidence including pictures relating to claims of
emotional distress: You’re refusing to provide this information. Please confirm.

— Schedule day two of Brady deposition: We have asked for dates. We are still waiting for
a response.

— Schedule fiancé deposition: We have asked for dates. We are still waiting for a response.

— Schedule deposition of Kevin Brady: We have asked for dates. We are still waiting for a
response.

— Schedule Ebert deposition: We have asked for dates. We are still waiting for a response.

— Schedule Barbounis, McNulty, O’Brien depositions if necessary for Brady: We are still
not sure if you intend to use these individuals to support Ms. Brady’s claim, including her
opposition to our upcoming motion for summary judgment. If so, we need to schedule these
depositions ASAP. Please provide potential dates.

— Declarations that will be used to oppose summary judgment: Several weeks ago, you
indicated if you had declarations regarding several potential witnesses for Ms. Brady. I
asked that you give us copies of these declarations. We still have not received them. Please
update.

— Confidentiality agreement: Despite our numerous attempts, you have not responded to
our request for a confidentiality agreement. Please understand, as we have stated on
numerous other occasions, we will not be producing additional documents until we have an
agreement regarding confidentiality. If you need to file a motion to compel, so be it but
please be prepared to try to explain to the court why you have ignored our efforts to enter
into such an agreement. Please let us know if you plan on going through with the
depositions of MEF witnesses next week.

                                              2
— Scheduling of MEF witnesses: Please let us know what additional MEI witnesses you
would like to depose. We would be happy to work with you on scheduling them.

There could be other open discovery issues we did not list. If we think of any others, we
will supplement.

As you requested in last night’s email, I asked you earlier today if you have time for a call to
discuss these issues. We have not heard from you. We need to resolve all of these issues
today or we will seek the Court’s assistance in resolving these discovery issues, many of
which have been pending for months.

Dave
Sent from my iPad




                                               3
